DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23  rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
Regarding claims 1, 12 and 23 and applying Step 1 of the MPEP § 2106: The instant application includes independent claims 1, 12 and 23 which is directed toward an “object detection method.”  As such, claims 1, 12 and 23 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  Claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
setting a first detection threshold value 
by adding the first offset value to a first reference threshold value,
wherein the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists;
setting a second detection threshold value by adding the second offset value to a second reference threshold value,

the second value is different from the first value;
obtaining a detection input; and 
Both the first steps “setting a first detection threshold value by adding the first offset value to a first reference threshold value, wherein the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists;” and the second step “setting a second detection threshold value by adding the second offset value to a second reference threshold value, wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value; obtaining a detection input;” can reasonably be performed by a student using pen and paper or a generic computer using an input database without any Radar apparatus.  The “setting” of a threshold can reasonably be performed by a student using pen and paper.  Using the same pen and paper, a student can determine whether an “offset” which, as claimed can be a randomly selected positive or negative number that is added to the randomly selected threshold.  The final “detection threshold” appears to be related to the observed noise level and an anticipated object signal return, but this relationship is not required by the claim.  
Regarding Step 2A, prong B of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has only a method which can be completed with a received database, process that database to arrive at a set qualified loosely as a “target detection.”  The specification in paragraph 0018 of the present application does disclose a radar transmitter and a receiver to process reflected waves, but these features are not included in the claims.  As such, the claims merely require the wireless transmission of a data table which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Claim 1 further cites the additional elements:
An object detection method comprising: obtaining a first offset value and a second offset value, is different from the second offset value;

These limitations, while not abstract, simply requires pre-solution data gathering and a post-solution processing steps which can be performed by a generic computer.  These steps are considered extra-solution activity that do not amount to an inventive concept because the activity is well-understood or conventional.  
Thus, the product of this invention appear to be a “target detection” based on processing and calculating numbers in a database.  Each element considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  As such, claims 1, 12 and 23 as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application.
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to significantly more than the exception.  Specifically, claims 1, 12 and 23 do not require an input, output or processing of the actual radar transmission.  Claims 1, 12 and 23 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a abstract concept and performing mathematical calculations with generated numbers, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 1, 12 and 23 does not integrate the abstract idea into a practical application. 
Likewise, all of the claim elements of dependent claims 2 – 11, 13-22, when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more and are also patent ineligible.  In particular, the input from Claim 2 of “the object detection method is employed by ta RADAR system”, and the limitation of “a wireless receiver arranged to obtain a detection input” can be interpreted as transmitting a database, or processing a database and do not provide significant pre-solution activity.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 7, 10 – 18, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockman, P., U. S. Patent Application Publication 2010/0073218 (“Stockman”).
Regarding claim 1, Stockman teaches:
An object detection method comprising: obtaining a first offset value and (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target).
a second offset value, is different from the second offset value; (Stockman, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets).

    PNG
    media_image1.png
    526
    682
    media_image1.png
    Greyscale

setting a first detection threshold value by adding the first offset value to a first reference threshold value, wherein the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists; (Stockman, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).

    PNG
    media_image2.png
    504
    589
    media_image2.png
    Greyscale

setting a second detection threshold value by adding the second offset value to a second reference threshold value, (Stockman, paragraph 0019, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular a first reference threshold based on the average of the neighboring cells 220, a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” o).
wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value; obtaining a detection input; (Stockman, paragraph 0036, “The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. Comparison module 770 such as a comparator operates to compare the clutter map CUT power against Pn and, if the comparison exceeds the threshold Prn, a signal indicative of a sea target detection (790) is established.”; a system to detect a sea target in the background wave clutter using the above cited “offset value” of 3 dB, and the “second reference threshold value” based on the average of the neighbor cells 220; that the second offset of 3 dB is different from the 12 dB offset values for target detection; that the “first value” is a determination for an air target and the “second value” is a determination that the target is a sea target).
and performing, by a processing circuit, target detection upon the detection input according to at least the first detection threshold value and the second detection threshold value. (Stockman, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 2, Stockman teaches The object detection method of claim 1, wherein the object detection method is employed by a Radio Detection and Ranging (radar) system, and the processing circuit is a part of the radar system. (Stockman, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Regarding claim 3, Stockman teaches The object detection method of claim 1, wherein the object characteristic is associated with a signal strength. (Stockman, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 4, Stockman teaches The object detection method of claim 3, wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 5, Stockman teaches The object detection method of claim 3, wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Stockman teaches The object detection method of claim 3, wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 7, Stockman teaches The object detection method of claim 1, wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockman, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 10, Stockman teaches:
The object detection method of claim 1, wherein the same first offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the same second offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockman, paragraph 0036, “[0036] The computed average that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Regarding claim 11, Stockman teaches:
The object detection method of claim 1, wherein the first offset value is computed by a function that uses the first value as one input, (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the second offset value is computed by the function that uses the second value as one input, (Stockman, paragraph 0036, “[0036] The computed average of the that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockman, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 12, Stockman teaches:
An object detection apparatus comprising: a wireless receiver, arranged to obtain a detection input; and a processing circuit, (Stockman, paragraph 0021 and 0031, “[0021] In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0031] Antenna receiver and signal processing assembly 710 a radar circuit for transmitting, receiving and processing radar information. Examiner note: a wireless receiver could be a simple wireless communication port for transmitting data which is processed by a general computer).
arranged to obtain a first offset value and  (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target).
a second offset value, … wherein the first offset value is different from the second offset value, (Stockman, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets).
set a first detection threshold value by adding the first offset value to a first reference threshold value, (Stockman, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
set a second detection threshold value by adding the second offset value to a second reference threshold value, and (Stockman, paragraph 0019, “[0019] FIG. 2 a first reference threshold based on the average of the neighboring cells 220, a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” o).
perform target detection upon the detection input according to at least the first detection threshold value and … the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists, (Stockman, paragraph 0019, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; a first reference threshold based on the average of the neighboring cells 220, a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” o).
the second detection threshold value; … the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic, and the second value is different from the first value. (Stockman, paragraph 0036, “The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. Comparison module 770 such as a comparator operates to compare the clutter map CUT power against Pn and, if the comparison exceeds the threshold Prn, a signal indicative of a sea target detection (790) is established.”; a system to detect a sea target in the background wave clutter using the above cited “offset value” of 3 dB, and the “second reference threshold value” based on the average of the neighbor cells 220; that the second offset of 3 dB is different from the 12 dB offset values for target detection; that the “first value” is a determination for an air target and the “second value” is a determination that the target is a sea target).
Regarding claim 13, Stockman teaches The object detection apparatus of claim 12, wherein the object detection apparatus is a Radio Detection and Ranging (radar) system. (Stockman, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Regarding claim 14, Stockman teaches The object detection apparatus of claim 12, wherein the object characteristic is associated with a signal strength. (Stockman, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 15, Stockman teaches The object detection apparatus of claim 14, wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 16, Stockman teaches The object detection apparatus of claim 14, wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 17, Stockman teaches The object detection apparatus of claim 14, wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockman, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 18, Stockman teaches The object detection apparatus of claim 12, wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockman, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 21, Stockman teaches:
The object detection apparatus of claim 12, wherein the processing circuit applies the same first offset value to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
applies the same second offset value to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockman, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Regarding claim 22, Stockman teaches:
The object detection apparatus of claim 12, wherein the processing circuit computes the first offset value by a function that uses the first value as one input, and (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
computes the second offset value by the function that uses the second value as one input, (Stockman, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockman, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 23, Stockman teaches:
An object detection method comprising: obtaining detection threshold values by applying threshold adjustment to reference threshold values that are determined for a spectrum of an object characteristic, (Stockman, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.  [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; that the radar processes returns for each radar range / Doppler / azimuth bin to create 10 independent Doppler clutter maps for each of the 10^ 6 range/azimuth bins).
wherein each of the reference threshold values is determined for detecting if at least one object with a value of the object characteristic exists; (Stockman, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets).
obtaining a detection input; and performing, by a processing circuit, target detection upon the detection input according to the detection threshold values; (Stockman, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
wherein the threshold adjustment is controlled by a first parameter, a second parameter, and a third parameter, the first parameter specifies a number of segments in the spectrum, the second parameter specifies a length or position of each segment, the third parameter specifies an offset value for each segment, and (Stockman, figure 5, paragraph 0062 and 0105, “[0062] For example, FIG. 5 shows a range-Doppler plot for a given beam with example embodiments of adaptive windows that can be used for CFAR detection. The range-Doppler plot comprises an ionospheric clutter region 90, Bragg lines 62 and 64 and several different reference windows 92, 94, 96 and 98. [0105] It should be noted that in the KAH-CFAR detection methods 200 and 250, the parameters decision_thr, th_switch, th_iono, iono_factor, shift_ratio, brag_iono_ratio and bragg_factor are generally absolute values which can change depending on environmental factors such as the location of the installation site of the radar system 10, the time of day during which the radar values are being collected by the radar system 10 as well as possibly the range gate (e.g. the range value of the CUT).”; that CFAR windows 92, 94, 96 and 98 can be adaptively selected based on atmospheric conditions at the target range azimuth in order to adapt the segments for each target zone, that the number of windows can adapt (i.e. first parameter) that the location of the segments can adapt (i.e. second parameter) and that the offset can be applied to both land and sea targets as cited above).

    PNG
    media_image3.png
    522
    517
    media_image3.png
    Greyscale

at least one of the first parameter, the second parameter, and the third parameter is adjustable. (Stockman, paragraph 0062, “The reference window 92 has a fixed size and is used in conventional CFAR detectors. The reference windows 94, 96 and 98 are adaptive and have sizes and shapes that are adjusted based on the local noise environment and are used with the CF AR detection methods described herein.”; that CFAR windows can be adaptively altered based on the environmental factors near the target).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockman in view of Wang, et al, U. S. Patent Application Publication 2013/0201054 (“Wang”).
Regarding claim 8, Stockman teaches the object detection method of claim 1.
Stockman does teach threshold selection based on the desired false alarm rate.  Stockman teaches that as the threshold is lowered, the system may process more false alarms, but the system will likewise detect smaller signature targets that might have been undetected at the higher false alarms threshold.  Stockman does not randomly select numbers, but choses the false alarm rate on a spectrum to provide a well-understood and routine trade-off between the false alarm rate and the missed target rate.
Stockman does not explicitly teach wherein one of the first offset value and the second offset value is a non-positive value, and another of the first offset value and the second offset value is a non-negative value..
Wang teaches wherein one of the first offset value and the second offset value is a non-positive value, and another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds can be adapt the selected threshold by adding or subtracting from the starting “reference threshold” by using positive or negative offsets).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockman at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockman’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Stockman, as modified by Wang, teaches the object detection method of claim 8.
Stockman further teaches wherein the second value is larger than the first value,  (Stockman, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wang teaches the first offset value is a positive value, and the second offset value is a negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. For example, the percentage threshold can be adjusted by looking at the false tracks ratio in the final track file that is generated by the track generator 36 either through offline analysis or adaptive self-adjustment. For different radar sites and radar data sets, a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds can be adapt the selected threshold by adding or subtracting from the starting “reference threshold” by using positive or negative offsets).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockman at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockman’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Stockman teaches the object detection apparatus of claim 12.
Stockman does not explicitly teach wherein one of the first offset value and the second offset value is a non-positive value, and another of the first offset value and the second offset value is a non-negative value..
Wang teaches wherein one of the first offset value and the second offset value is a non-positive value, and another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds can be adapt the selected threshold by adding or subtracting from the starting “reference threshold” by using positive or negative offsets).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockman at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockman’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Stockman, as modified by Wang, teaches the object detection apparatus of claim 19.
Stockman further teaches wherein the second value is larger than the first value,  (Stockman, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wang teaches the first offset value is a positive value, and the second offset value is a negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. For example, the percentage threshold can be adjusted by looking at the false tracks ratio in the final track file that is generated by the track generator 36 either through offline analysis or adaptive self-adjustment. For different radar sites and radar data sets, the dependence of the percentage threshold on the false tracks ratio can vary and the desired percentage threshold can be determined after a few test runs on test data sets for the radar site of interest. In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds can be adapt the selected threshold by adding or subtracting from the starting “reference threshold” by using positive or negative offsets).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockman at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockman’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Donald HB Braswell/             Examiner, Art Unit 3648